     Case 1:18-cv-11642-VM-DCF Document 132-1 Filed 03/27/20 Page 1 of 2




IN THE GRAND COURT OF THE CAYMAN ISLANDS
FINANCIAL SERVICES DIVISION

                                                              CAUSE NO: FSD 4 OF 2020        (MRHJ)

BETWEEN:

                          ROBERT W. SEIDEN, IN HIS CAPACITY AS
                        TEMPORARY RECEIVER OF LINK MOTION INC.

                                                                                         PLAINTIFF

AND:

                                       LINK MOTION INC.

                                                                                          EFENDANT


                                               ORDER


UPON the application of the Plaintiff, Robert W. Seiden, in his capacity as temporary        receiver
of Link Motion Inc. (the US Receiver),     made by originating     summons dated 13 January 2020


AND UPON reading the First Affidavit of Robert W. Seiden sworn on 10 January 2020 together
with Exhibit RWS-1 and the First Affidavit of Lorin Williams sworn on 21 January 2020


AND UPON reading the written submissions of counsel for the US Receiver


AND UPON hearing counsel for the US Receiver


IT IS ORDERED THAT:


1.     The US Receiver's appointment       as temporary      receiver of Link Motion Inc. under the
       Order Granting    Preliminary   Injunction     and Appointing    Temporary   Receiver made by
       the United States District Court for the Southern District of New York dated 1 February
       2019 in case number 1: 18-cv-11642           (the Receivership    Order), including the powers
       and functions granted to the US Receiver under the Receivership Order, is recognized
       by this Court.




                                                     1
     Case 1:18-cv-11642-VM-DCF Document 132-1 Filed 03/27/20 Page 2 of 2




2.      Notwithstanding     paragraph 1 of this Order, the power granted to the US Receiver in
        paragraph II.2(b)    of the Receivership Order to appoint or replace any director of Link
        Motion Inc. is not recognized.


3.      The US Receiver may exercise his recognized powers and functions                 in the Cayman
        Islands to the exclusion of any other person.


4.      The US Receiver may cause, or direct to be caused, the recognition of his appointment
        by this Court to be noted on the Register of Directors of Link Motion Inc.


5.      The US Receiver shall have liberty to apply to this Court in respect of any matter
        concerning Link Motion Inc., the interpretation        and implementation      of this Order and
        for any further orders to give further and better effect to the recognition by this Court
        of the Receivership Order.


DATED this 3rd day of February, 2020.
FILED this              day of February, 2020.
               4 tr-



                +✓
The Honourable Justice Margaret Ramsay-Hal
Judge of the Grand Court




This Order is filed by KSG Attorneys at Law, attorneys for the Plaintiff, whose address for service is 4th
Floor Harbour Centre, 42 North Church Street, PO Box 2255, Grand Cayman KYl-1107, Cayman Islands.



                                                     2
